The Court.

(Rumsey, Ch. J. and Jones, J.)
The name of collector seems to be unknown in this state before February, 1777, c. 21. and 22. as appointed by that and subsequent annual laws. Before that time two collectors are mentioned by temporary laws, one of duties and another of the quitrents ; the latter was directed to collect the small land tax imposed under the old constitution, of one shilling per hundred acres. Act of February, 1756, c. 5.
This officer appears to be appointed in annual acts of parliament for raising supplies by a land tax in Great Britain, from one of which, probably, the act in February, 1777, was drawn.
The act of assembly, in imitation of those statutes, appoints one in each county, and his duty is in like manner pointed out. The condition of their bond was “ well and faithfully to execute and perform the several duties required of him by the act of assembly- entitled an act to assess and impose an equal tax on all property within the *236state, and pay the treasurer such sums, of money as he shall receive by virtue of the same.”
By a supplementary, law made in October, 1777, collectors were to give bond, and sheriffs are appointed collectors, and sheriff or collector mentioned in the different sections throughout the act.
In November, 1779, the sheriff or collector to give bond as above.
In June, 1780, c. 13. the refusal of the sheriff is noted, a fine set upon him, leave to nominate a collector, who is also to be fined on refusal.
From which it appears that the collector was an officer appointed by a special law, for special purposes, and not an officer known and recognised generally by the laws.
In June, 1780, c. 8. the bushel of wheat, 25 lbs. of tobacco, or dollar per 100/. is imposed; the payment to be made and enforced annually, in one or two payments, before the 1st of November, and to be completed and paid by the collectors into the treasury before the 1st of December, and this was to be collected on an assessment to be made between the 1st of February and 15th of March, 1781, to 1785, inclusive. In this law, considered by itself, no commissioners, no assessors, no collectors are appointed, and no method pointed out to carry it into execution.
In October, 1780, c. 25. is an act to raise the supplies for the year 1781; commissioners thereby to appoint sheriffs, or such persons as they think fit, collectors. The condition of their bond is, “ well and faithfully to execute and perform the several duties required of him as collector of the tax for-county, according to law.”
The condition appears here first to be altered and continued in subsequent acts; those on which the questions arise, are drawn agreeable to the above precedent.
The.act of October, 1780, has a relation, in the performing its duties, chiefly to the act creating them, and appoints assessors and collectors. In the 64th section, *237¡he valuation of the October act was “ to stand and be in the stead of the valuation or estimate of all the property within this state, directed to be made between the first day of February and fifteenth of March, seventeen hundred and eighty-one, by the act, entitled an act for sinking the quota, required by congress, of this state, of the bills of credit emitted by congress, [June, 1780, c. 8.] and that the rate set and assessed for the year 1781, by the same act, shall be paid and collected on or before the tenth day of October next, upon the valuation of property to be made in pursuance of this act; and.the account thereof shall be settled, and the balance paid into the treasuries by the times, under the penalties, and in the manner as is directed by this act, as to the payment of the second part of the rate imposed by this act.”
Another time is appointed by this act, for the assessment of the dollar tax, and the time of payment; but the account of the collection thereof is to be settled, and the balance paid into the treasuries in the manner as is directed by this act, as to the payment of the second part of the rate imposed by this act; this duty was undoubtedly to be done by the collector.
The sense of the legislature appears, by this clause, to be to carry the act of June, 1780, into execution.
In the act of November, 1781, c. 4. there is no clause like that in October, 1780, c. 25. and in this law, the assessment may be made before, or a month after, the assessment to be made by virtue of the act of June, 1780.
We are of opinion, that the securities are bound, and liable for the collection of the dollar tax imposed in June, 1780, and to be raised in 1781, and not for the collection of that tax in 1782.